[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER de: PLAINTIFF'S MOTION FOR MODIFICATION OF CHILD SUPPORT (#139) AND DEFENDANT'S MOTION FOR CONTEMPT (#141)
The defendant is the custodial parent. Subsequent to the entry of the dissolution judgment on March 4, 1985, the child support order was modified to $185.00 weekly on February 26, 1988. On June 19, 1995, the defendant was ordered to pay $50 monthly to the plaintiff for reimbursement of medical costs for the minor child, accomplished by offset, reducing the monthly child support to $752 monthly.
In examining the file, it has come to the court's attention that the defendant, both prior to and subsequent to the dissolution, was a resident of New York. She then moved to Massachusetts. The plaintiff left the State of Connecticut several years ago.
During the hearing on August 17, 1998, the defendant testified that Massachusetts had opened a file for child support collection.
Sua sponte the court raises the question of subject matter jurisdiction and orders a hearing thereon to be held on Wednesday, October 21, 1998 at 9:30 a.m. Briefs shall be filed CT Page 10081 with the court on October 16, 1998.
So Ordered.
HARRIGAN, J.